Citation Nr: 1453800	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received so as to establish the appellant as the surviving spouse of the Veteran for the purposes of entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to December 1977.  He died in December 1977, and the Appellant is seeking recognition as the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Appellant and her parents testified before the undersigned Veterans Law Judge at an April 2010 hearing.  A transcript of the hearing is of record. 

In a September 2010 decision, the Board essentially found that new and material evidence had not been received to reopen the previously denied claim. The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

By an October 2011 Order, the Court, pursuant to a joint motion dated that same month, vacated the Board's September 2010 decision in this case.  The Court's Order also directed that the case be remanded to the Board for action consistent with that of the joint motion.  Such a remand was initiated in August 2012, and all actions consistent with its directives have been accomplished.  The claim is ripe for appellate review.  



FINDINGS OF FACT

1.  An August 2002 decision denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits.  The appellant was notified of her appellate rights, but did not file a notice of disagreement within one year of the decision. 

2.  Evidence received since the August 2002 decision is cumulative of the evidence of record at the time of the August 2002 denial and does not relate to an unestablished fact necessary to establish the appellant as the Veteran's surviving spouse; it does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 2002 decision which denied the appellant's application to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the August 2002 decision in connection with appellant's claim of entitlement to DIC benefits is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

After careful review of the record, the Board finds that VA provided the appellant with all necessary and proper VCAA notice.  In this regard, an August 2009 VCAA letter notified the appellant of the evidence and information necessary to establish entitlement to her underlying claim for benefits.  This letter also provided appropriate notice regarding what constitutes new and material evidence and specifically informed her of the reason her claim was previously denied and what evidence and information was necessary to reopen her claim.  This letter also advised the appellant of the types of evidence VA would assist her in obtaining as well as her responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, the August 2009 notice letter included notice that a disability rating and an effective date for the award of benefits will be assigned if the claim was granted.  See Dingess at 473.  

The Board notes that the August 2009 letter was sent subsequent to the initial unfavorable agency decision.  However, the Board finds that any timing defect with regard to VCAA notice was harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the notice provided to the appellant by this letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the case was re-adjudicated and a September 2009 statement of the case (SOC) and February 2014 supplemental statement of the case (SSOC) were provided to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision). 

Further, It is pertinent to note that the Veteran is represented by AMVETS, and that organization is presumed to have knowledge of what is necessary to substantiate a claim to reopen a claim for entitlement to recognition as the Veteran's surviving spouse.  Neither the appellant nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  Records pertaining to the circumstances of the Veteran's death have been associated with the claims file.  The appellant has not identified any additional relevant, outstanding records that need to be obtained before deciding her claim.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

As noted briefly in the introductory section, this case has been before the Board on two occasions.  In September 2010, the Board found that new and material evidence had not been submitted so as to support the claim of entitlement to recognition as the Veteran's surviving spouse.  The Court, pursuant to a joint motion for remand, ordered that the Board's decision be vacated and that actions consistent with the joint motion be taken.  Essentially, the Court found that evidence submitted in concert with the appeal, but done prior to certification to the Board, had never been considered by the RO in the first instance.  As no waiver of this evidence was received, it was directed that the Board remand the claim so that the RO could consider all evidence submitted since the issuance of the statement of the case (SOC) in the first instance, and then issue a supplemental statement of the case (SSOC) should re-adjudication of the claim not lead to a full grant of the benefit sought.  This was accomplished in February 2014.  

It is now evident that all evidence submitted since the issuance of the SOC was reviewed by the RO.  This evidence contains statements of the appellant's parents, which indicated that she and her children visited them in Michigan with the Veteran, a voided check from the appellant's bank account, statements from the appellant which alleged cohabitation with the Veteran, and military personnel records which show that the Veteran served in Germany in the late 1970s.  

In RO decisions of October 1978, July 1979, January and September 1980, August 1993, April 1994, and August 2002, the appellant's claim for entitlement to VA benefits were denied on the basis that she could not be recognized as the surviving spouse.  No appeal was filed within a year of the most recent decision of record, dated in August 2002.  It was determined by the RO that the evidence did not support a finding that the appellant cohabitated with the Veteran prior to his death, and thus, did not meet the legal requirements of a "surviving spouse" for VA purposes.  Subsequent to the August 2002 rating action, the appellant came forth with her claim to reopen.  Essentially, she contends that new and material evidence exists with regard to her assertion that she is legally entitled to be recognized as the surviving spouse of a deceased Veteran.  

As noted by the RO in its issuance of the September 2009 SOC and February 2014 SSOC, evidence submitted since the last final decision of record consists of statements by the appellant which allege continuous cohabitation, statements from the Veteran's family which note that the Veteran did visit them with the appellant at some time in the distant past, an April 2010 Board hearing transcript, a voided check, and copies of military orders for the Veteran which show he was assigned to Germany.  

The allegations of cohabitation are cumulative and redundant to those forwarded prior to the last, final decision of record.  That is, they essentially repeat allegations that had already been fully considered by VA adjudicators prior to August 2002.  The Veteran's orders to Germany, the statements from the appellant's family, the voided check, and the testimony provided before the Board in 2010 are either irrelevant to the claim or, as with the written assertions forwarded by the appellant, are merely repetitious of allegations previously considered prior to the last final decision of 2002.  Thus, while they are "new" in the sense that they were not submitted prior to August 2002, they are not material, in that they don't relate to a previously unestablished fact necessary to substantiate that underlying claim for entitlement to recognition as the Veteran's surviving spouse.  See 38 C.F.R. § 3.156.  

With specific respect to the military personnel records filed in concert with the claim to reopen, the Board acknowledges that, in some instances where relevant service department records are associated with the claims file following a final denial, the claim is to be reconsidered notwithstanding the requirement that new and material evidence be submitted.   See 38 C.F.R. § 3.156(c).  However, while the appellant has submitted service department records that had not been previously associated with the claims file, the Board finds these records are not relevant records with respect to the instant claim and, as such, this claim is subject to the new and material evidence requirements discussed above.  In this regard, the service department records do not address the issue of whether the appellant had been continuously cohabitating with the Veteran prior to his death.  Instead, they provide further documentation of the Veteran's assignment to Germany and, therefore, are duplicative of the record considered by the RO in its previous denials.

As this is the case, the evidence submitted by the appellant since the August 2002 RO denial does not constitute new and material evidence, and the appeal must be denied.  38 C.F.R. § 3.156.

ORDER

New and material evidence sufficient to establish recognition of the appellant as the Veteran's surviving spouse has not been submitted; the appeal is denied.


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


